DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/21 has been entered.
 
Remarks
The amendments were received on 9/20/21.  Claims 1, 5, 6, 8-13, and 15-21 are pending in the application.  Claims 2-4, 7, and 14 have been cancelled.  Applicants' arguments have been carefully and respectfully considered.
Claims 1, 5, 6, 8-11, 15-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (US 6,006,225) and further in view of Anderson et al. (US 2013/0124525) and Kushmerick et al. (US 2015/0372855).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman in view of Anderson and Kushmerick further in view of Kunnatur et al. (US 2014/0351203).
19 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman in view of Anderson and Kunnatur, and further in view of Bourbonnais et al. Pub No. 20140279892 A1.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1, 21, and 22 recite a log database.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 8-13, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 20, and 21 recite the limitation "the complete corresponding run query" in the amended ‘determine’ limitation.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 8-13, 15-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (US 6,006,225) and further in view of Anderson et al. (US 2013/0124525) and Kunnatur et al. (US 2014/0351203).

With regard to Claim 1, Bowman teaches a system comprising: 
one or more processors (Bowman, Col. 5 Li. 34-40) configured to:
receive a set of previously run queries for selecting logs from a log database, each log comprising data collected during operation of one or more computer systems (Bowman, Col. 8 Li. 49-54, In accordance with the invention, each time a user performs a search, the web server 131 stores information about the submitted query in a log entry of a query log 135. In addition, the web server 131 generates daily query log files 135(1)-135(M) which each contain the log entries for a respective day), 
determine a set of query fragments present in the set of previously run queries, each query fragment comprising at least part of one or more of the previously run queries and at least one query fragment comprising less than the complete corresponding run query (Bowman, Col. 9 Li. 14-18, In step 410 the 
that the M-1 most recent daily query logs have already been processed by steps 410--430 of the process to generate respective daily results files.);
accessing a set of logs in the log database (Bowman, Col. 9 Li. 14-18, In step 410 the generation process 136 goes through the most recent daily query log file to identify all multiple-term queries (i.e., queries comprised of more than one term) that returned at least one item ("items_found">0) in the query result.);
for a given log in the set of logs:
determine which query fragments in the set of query fragments match the given log (Bowman, Col. 9 Li. 18-22, In step 420, the generation process 136 correlates each query ("key") term found in the set of queries to related terms that were used with the key term in a particular query, and assigns the related term a correlation score 146.);
for a given combination of query fragments in the set of query fragments, determine a number of logs in the set of logs that match the given combination of query fragments (Bowman, Fig. 5a & Col. 10 Li. 42-49, In this figure, it is assumed that the generation process 136 has already processed many thousands of log entries. For each key term 140 stored in the table 137 A, there is a related terms list 142 such that each related term in the list is coupled with a prefix and a value 146 representing the correlation score. Each time the key term 140 and a related term 142 are used together in a query, the related term's value 146 is incremented. & Col. 12 Li. 27-29, As indicated 
a loop (steps 710-740) in which the selection process 139 looks up a query term in the correlation table and then retrieves the term's related terms list 142. This continues for each term in the query. Next, if the query has multiple terms, in step 760, the selection process 139 combines the related terms lists. The lists are preferably combined by taking the intersection of the related terms lists (i.e., deleting terms which do not appear in all lists) and summing the correlation scores of the remaining terms);
based on the determined number of logs, generate a partition in the log database for the given combination of query fragments, (Bowman, Col. 12 Li. 5-12, For example, if a relatively large number of users have searched for the book Into Thin Air by Jon Krakauer over the past week, the correlations "T-THIN," "T-AIR," between the terms "T-INTO," and "A-KRAKAUER" will likely be correspondingly high; a query which consists of a subset of these terms will thus tend to produce a related terms lists which includes the other terms.), and
a memory coupled to the one or more processors and configured to provide the one or more processors with instructions (Bowman, Col. 5 Li. 38-40).
Bowman doesn't expressly discuss generate a bitset for the given log based on the determined query fragments, wherein each bit in the bitset corresponds to one query fragment in the set of query fragments and wherein each bit in the bitset indicates whether a corresponding query fragment matches the given log.
Anderson teaches generate a bitset for the given log based on the determined query fragments, wherein each bit in the bitset corresponds to one query fragment in the set of query fragments (Anderson, pa 0187, search store location information holding location keys for data records having the particular search key), and wherein each bit in the bitset indicates whether a corresponding query fragment matches the given log (Anderson, pa 0187, location information might be a bitvector, in which each bitset indicates explicitly or implicitly a data record in the dataset 320G).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Bowman with the teachings of Anderson because it reduces the size necessary to store location information for searching purposes (Anderson, pa 0188).
Bowman in view of Anderson doesn't expressly discuss wherein logs in the log database that match the given combination of query fragments are placed in the partition and index the logs in the log database belonging to the partition.
Kushmerick teaches accessing a set of logs in the log database (Kushmerick, pa 0060, The event-message-clustering system 1410 processes each received event message to transform the received event message into an event record and determines to which cluster to assign the event record.);
for a given log in the set of logs (Kushmerick, pa 0060, The event-message-clustering system 1410 … determines to which cluster to assign the event record.):
determine which query fragments in the set of query fragments match the given log (Kushmerick, pa 0073, When a next event message 2130 is received by the event-message-clustering system, the event message is normalized 2142, as discussed above with reference to FIG. 15, and a feature vector Vr 2134 is computed for the 
wherein logs in the log database that match the given combination of query fragments are placed in the partition (Kushmerick, pa 0062, If the computed metric m for the second event message is sufficiently close to the metric 1436 assigned to the first cluster, then the second message is added to the first cluster 1450.); and 
index the logs in the log database belonging to the partition (Kushmerick, pa 0073, When d is less than a threshold value 2138, the event message is processed using function f associated with cluster i to produce a corresponding event record which is output, along with the cluster index i, to the distributor subcomponent 2104. Otherwise, when d is not less than the threshold 2138, a new cluster is created with index i=n+1, the feature vector computed for the received event message v r is associated with this cluster 2142, and the received event message is passed, along with the cluster index, to the distributor subcomponent 2104. The distributor subcomponent 2104 then assigns the event message or event record to the cluster with index i.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Bowman in view of Anderson with the teachings of Kushmerick because it allows users to identify information within the enormous event logs generated in distributed computing systems (Kushmerick, pa 0003).

Claim 5, Bowman in view of Anderson and Kushmerick teaches the system of claim 1, wherein the set of query fragments comprises fragments of queries determined to be common among the set of previously run queries, (Bowman, Col. 9 Li. 18-25, In step 420, the generation process 136 correlates each query ("key") term found in the set of queries to related terms that were used with the key term in a particular query, and assigns the related term a correlation score 146. The correlation score indicates the frequency with which specific terms have historically appeared together within the same query during the period reflected by the daily query log.).

With regard to Dependent Claim 6, Bowman in view of Anderson and Kushmerick teaches the system of claim 5, wherein a query fragment is determined to be common based at least in part on an analysis of a frequency of occurrence of the query fragment in the set of previously run queries (Bowman, Col. 9 Li. 22-25, The correlation score indicates the frequency with which specific terms have historically appeared together within the same query during the period reflected by the daily query log.).

With regard to Dependent Claim 8, Bowman in view of Anderson and Kushmerick teaches the system of claim 1, wherein the one or more processors are further configured to perform partition rebuilding, (Bowman, Col. 12 Li. 16-23, Replace Old Query Correlation Table With New Query Correlation Table).

Claim 9, Bowman in view of Anderson and Kushmerick teaches the system of claim 8, wherein the partition rebuilding is performed periodically (Bowman, Col. 9 Li. 29-34, Finally, in step 450, the generation process 136 creates a new correlation table 137 and replaces the existing query correlation table. In the preferred embodiment, the generation process 136 is executed once per day at midnight, just after the most recent daily query log is closed.).

With regard to Dependent Claim 10, Bowman in view of Anderson and Kushmerick teaches the system of claim 8, wherein the partition rebuilding is performed based at least in part on an evaluation of a second set of previously run queries, (Bowman, Col. 9 Li. 18-31, In step 420, the generation process 136 correlates each query ("key") term found in the set of queries to related terms that were used with the key term in a particular query, and assigns the related term a correlation score 146. The correlation score indicates the frequency with which specific terms have historically appeared together within the same query during the period reflected by the daily query log. In step 430, the generation process 136 stores the terms coupled with their correlation scores in a daily results file. In step 440, the generation process 136 merges the daily results files for the last M days. Finally, in step 450, the generation process 136 creates a new correlation table 137 and replaces the existing query correlation table. )

With regard to Dependent Claim 11, Bowman in view of Anderson and Kushmerick teaches the system of claim 1, wherein generating the partition includes evaluating a plurality of candidate partition sets (Bowman, Col. 7 Li. 24-27, For each term in the query, the selection process 139 retrieves the respective related terms list 142 (if any) from the correlation table 137, and if multiple lists result, merges these lists together & Col. 12 Li. 5-12, For example, if a relatively large number of users have searched for the book Into Thin Air by Jon Krakauer over the past week, the correlations "T-THIN," "T-AIR," between the terms "T-INTO," and "A-KRAKAUER" will likely be correspondingly high; a query which consists of a subset of these terms will thus tend to produce a related terms lists which includes the other terms.).

With regard to Dependent Claim 15, Bowman in view of Anderson and Kushmerick teaches the system of claim 1, wherein indexing the logs in the log database includes, for each log: determining that the log matches the given combination of query fragments (Bowman, Col. 10 Li. 50-58, Assume that the table generation process 136 parses a query "OUTDOOR BIKE TRAIL" submitted in the subject field. FIG. 5Ashows the mapping before the query is added. In response to the query, the generation process 136 updates the mapping 137A producing the mapping 137B shown in FIG. 5B. The generation process 136 first looks up the key term "S-OUTDOOR" 560 and then looks for the related terms "S-BIKE" 580 and "S-TRAIL" 590. If the related term is found, its value is incremented.).
Kushmerick teaches adding the log to the partition in response to the determination (Kushmerick, pa 0062, If the computed metric m for the second event message is sufficiently close to the metric 1436 assigned to the first cluster, then the second message is added to the first cluster 1450.).


With regard to Dependent Claim 16, Bowman in view of Anderson and Kushmerick teaches the system of claim 1 the one or more processors are further configured to receive a query for log data, (Bowman, Col. 7 Li. 14-23, In operation, when a user submits a query to the web site 130, the web server 131 passes the query to the query server 132, and the query server applies the query to the bibliographic database 133.  If the number of items found exceeds a certain threshold (e.g., 50), the query server 132 invokes its related term selection process ("selection process") 139 to attempt to identify one or more related terms to suggest to the user. The selection process may alternatively be invoked without regard to whether a certain item count has been reached.).

With regard to Dependent Claim 17, Bowman in view of Anderson and Kushmerick teaches the system of claim 16, wherein the one or more processors are further configured to rewrite the query based at least in part on the generated partition, (Bowman, Col. 12 Li. 27-34, the query server uses the query correlation table 137 to select related terms to be suggested to the user. When a user performs a search which identifies more than a predetermined number of items, the related term selection 

With regard to Dependent Claim 18, Bowman in view of Anderson and Kushmerick teaches the system of claim 17, wherein the one or more processors are further configured to use the rewritten query to search the generated partition (Bowman, Col. 13 Li. 63 – Col. 14 Li. 7, the related terms are presented though hypertextual links which combine both the original query term(s) and a respective related term. For example, if the user enters the query "ROUGH" in the subject field, three additional hyper link may be displayed on the query result page, each of which generates a modified search when clicked on by the user. Each of these links is formed by combining the user's query with a related term (e.g., the three hyperlinks might be "ROUGH-GUIDE," "ROUGH-LONDON," and "ROUGH-TERRAlN"). When the user clicks on one of these links, the corresponding modified query is submitted to the search engine).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman in view of Anderson and Kushmerick further in view of Kunnatur et al. (US 2014/0351203).

With regard to Dependent Claim 12, Bowman in view of Anderson and Kushmerick teaches the system of claim 11, as discussed above.  
evaluating the plurality of candidate partition sets includes estimating a cost associated with building a given candidate partition set (Kunnatur, pa 0030, the pre-determined hit threshold number may be determined based at least in part on an index-to-term-server allocation ration of computing devices (e.g. servers), latency or throughput analysis of varying the predetermined hit-threshold number, an aggregate network utilization for sending term server 46 posting lists to or from partition aggregators 44, a frequency of search queries containing a particular search term, the frequency of live updates for a particular search term, constraints specific to a particular family of search terms, or any combination thereof).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Bowman in view of Anderson and Kushmerick to have included the teachings of Kunnatur because the partitioning may also improve performance and reliability in accessing the database (Kunnatur, pa 0024).

With regard to Dependent Claim 13, Bowman in view of Anderson and Kunnatur teaches the system of claim 11, wherein evaluating the plurality of candidate partition sets includes analyzing a savings associated with building a given candidate partition set, (Kunnatur, pa 0030, the pre-determined hit threshold number may be determined based at least in part on an index-to-term-server allocation ration of computing devices (e.g. servers), latency or throughput analysis of varying the predetermined hit-threshold number, an aggregate network utilization for sending term server 46 posting lists to or from partition aggregators 44, a frequency of search queries 
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Bowman in view of Anderson and Kushmerick to have included the teachings of Kunnatur because the partitioning may also improve performance and reliability in accessing the database (Kunnatur, pa 0024).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman in view of Anderson and Kushmerick, and further in view of Bourbonnais et al. Pub No. 20140279892 A1.

With regard to Dependent Claim 19, Bowman in view of Anderson and Kushmerick teaches the system of claim 1, wherein the one or more processors are further configured to: determine a partition recommendation based at least in part on the set of query fragments (Bowman, Col. 12 Li. 6-12).
Bowman in view of Anderson and Kushmerick does not expressly teach provide the partition recommendation to a user for review and receive user input indicating approval of the partition recommendation, wherein the partition is generated based on the received user approval. 
Bourbonnais teaches determine a partition recommendation based at least in part on the set of query fragments, (Bourbonnais, See [0008],generating a 
provide the partition recommendation to a user for review, (Bourbonnais, See [0028], A database administrator 122 reviews the recommended group partitions and makes any alterations that may be appropriate).
receive user input indicating approval of the partition recommendation wherein the partition is generated based on the received user approval,  (Bourbonnais, See[0034], Block 208 presents the recommendations to a database administrator 122 for feedback. The administrator 122 can accept, deny, or change recommendations, and can select between recommendations if more than one is supplied. The administrator 122 can also tweak objectives and other inputs, prompting a refinement in the recommendation at block 210. This refined recommendation is provided to the administrator 122 again at block 208. When the administrator 122 has no further changes, block 212 outputs the final recommendation to, e.g., replication configuration 112).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Bowman in view of Anderson and Kushmerick to have included the teachings of Bourbonnais because it allows administration over the decision.

Response to Arguments
Rejection under 35 U.S.C. 103
could include one word, but it could also include multiple terms.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).’’

Applicant argues that Bowman does not teach “access a set of logs in the log database” because the queries of Bowman are not used to access the query log.  The Examiner respectfully disagrees.  The queries of Bowman are recorded in daily query 

Applicant argues that the cited art does not teach “for a given log in the set of logs: determine which query fragments in the set of query fragments match the given log; and generate a bitset for the given log based on the determined query fragments, wherein each bit in the bitset corresponds to one query fragment in the set of query fragments, and wherein each bit in the bitset indicates whether a corresponding query fragment matches the given log” because Bowman is silent with reference to matching query terms to logs.  The Examiner respectfully disagrees.  When the daily query log file is accessed, it is analyzed to determine if any of the terms of the queries are to be added to the existing correlation table (Bowman, Col. 9 Li. 18-22).  In step 410 the generation process 136 goes through the most recent daily query log file to identify all multiple-term queries (i.e., queries comprised of more than one term) that returned at least one item ("items_found">0) in the query result. The correlation score indicates the frequency with which specific terms have historically appeared together within the same query during the period reflected by the daily query log. In step 430, the generation process 136 stores the terms coupled with their correlation scores in a daily results file. In step 440, the generation process 136 merges the daily results files for the last M days. Finally, in step 450, the generation process 136 creates a new correlation table 137 and replaces the existing query correlation table (Bowman, Col. 9 Li. 14-31).  Therefore, the matching is performed when the correlation between a query term and related terms are identified.

Applicant argues that the cited art does not teach “for a given log in the set of logs: determine which query fragments in the set of query fragments match the given log; and generate a bitset for the given log based on the determined query fragments, wherein each bit in the bitset corresponds to one query fragment in the set of query fragments, and wherein each bit in the bitset indicates whether a corresponding query fragment matches the given log” because Anderson teaches a bitvector associated with tokens that can be reached from other tokens.  The Examiner respectfully disagrees.  Anderson was cited to show that a bitset or bitvector can be used as location information for indicating if a data record is in a dataset (Anderson, pa 0187).  A query fragment would be equivalent to a data record and log would be equivalent to a dataset.  The location information of a bitset indicates if the query fragment (data record) is in the log (dataset) by having each bit set or not set.

Applicant argues that the cited art fails to teach “for a given combination of query fragments in the set of query fragments, determine a number of logs in the set of logs that match the given combination of query fragments” because there is no cited information about logs from the log database.  The Examiner respectfully disagrees.  Bowman teaches that each time the key term and a related term are used together, the related term’s value for the correlation score is incremented (Bowman, Col. 10 Li. 42-49).  Since the terms come from daily logs (Bowman, Col. 9 Li. 14-22), the number of logs that match the combination of query fragments is determined by analyzing the correlation score of the related term.

Applicant argues that the cited art fails to teach “for a given combination of query fragments in the set of query fragments, determine a number of logs in the set of logs that match the given combination of query fragments” because Bowman is silent with reference to combining query fragments.  The Examiner respectfully disagrees. Bowman teaches “a given combination of query fragments” by providing the user with suggested terms that are recorded as related terms (Bowman, Col. 12 Li. 27-29 & Col. 12 Li. 43-52).  The two terms that are considered, the key term and the related term, are considered the “combination” of query fragments.  The claims do not require “combining query fragments.”

With respect to the final argument regarding Kunnatur, Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Kushmerick et al. (US 2015/0372855).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu et al. (US 10,891,297) teaches a log analytics method that implements collection-wise processing that allows a user to configure rules for the logs to allow collection of logs from different applications (Col. 4 Li. 54-64).


Kawatani (US 2004/0230577) is directed towards clustering documents according to commonalities among them.
Abdullah et al., “Analysis of Effectiveness of Apriori Algorithm in Medical Billing Data Mining” is directed towards applying the Apriori algorithm to medical data for finding frequent items sets.
Christensen et al., “Adaptive Log Compression for Massive Log Data” is directed towards partitioning log entries into buckets and compressing the buckets.
Makanju et al., “Clustering Event Logs Using Iterative Partitioning” is directed towards analyzing event logs to determine their patterns for inclusion into clusters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169